DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Please be advised the examiner handling this application has changed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.

 Response to Amendment
The amendment filed 06/02/2022 has been entered. Claims 1-20 remain pending.

Response to Arguments
Applicant’s arguments, see Remarks filed 06/02/2022, have been fully considered but are moot because they do not apply to the new combination of references being used in the current rejection, as necessitated by amendment to the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Latheef et al (US 2021/0051550), in view of Han et al (US 2020/0413312).
Regarding Claim 1, Latheef teaches a method (Fig. 6B), comprising: receiving, by a source node, a conditional handover cancellation message from a target node ([0145], Fig. 6B, at step 621, the TgNB 106 sends the handover cancel request to the SgNB 106 for allowing the TgNB to release the CHO target cell configuration configured earlier on the UE 102), and 
sending a response message from the source node to the target node, wherein the response message comprises an indicator indicating whether the user equipment has successfully reconfigured and/or released conditional handover ([0145], Fig. 6B, on receiving the RRC reconfiguration complete message from the UE 102, at step 624, the SgNB 106 accepts the handover cancel request received from the TgNB 106 and sends the handover cancel request acknowledgement to the TgNB 106, [0077], the source cell 106 may accept the handover cancel request and send the handover cancel request acknowledgment to the CHO candidate target cell 106 by ensuring that the UE 102 has released the CHO configuration of the CHO candidate target cell 106).  
Latheef fails to teach wherein the conditional handover cancellation message comprises an indication indicating modification-related cancellation for a user equipment, and wherein the indication comprises a cause value or an information element.
In the same field of endeavor, Han teaches wherein the conditional handover cancellation message comprises an indication indicating modification-related cancellation for a user equipment ([0075-0077], since the CHO Cancel message is used for a target cell to indicate cancellation of prepared cells with a cause, this cause can be enhanced to indicate re-triggering of CHO preparation is be performed in order for the target cell to update its target cell configuration, Table-US-00006 shows cancel message information element components), and wherein the indication comprises a cause value or an information element ([0085], purpose of the cause IE is to indicate the reasons for a particular event for the XnAP protocol, [0087],. the target cell indicates by an additional IE without introducing a new cause value. In the target cell indicates follow-up CHO preparation by an additional IE in the CHO Cancel message without introducing a new cause value).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sending of a handover cancellation request from the target node to the source node, as taught in Latheef, to further include adding to the cancellation message an indication of the cause of the cancellation, as taught in Han, in order to reduce signaling complexity during handover. (See Han [0003])
Regarding Claim 2, Latheef, as modified by Han, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Han further teaches determining, by the source node, whether or not to send a conditional handover request to the target node for providing an updated conditional handover command ([0075-0077], target cell may trigger a CHO Cancel message and indicate by a cause that re-triggering CHO preparation is expected from the source cell, since the CHO Cancel message is used for a target cell to indicate cancellation of prepared cells with a cause, this cause can be enhanced to indicate re-triggering of CHO preparation is be performed in order for the target cell to update its target cell configuration, [0074], during CHO, once a target cell has been prepared, the target cell can be further modified by a source cell or a target cell before CHO is executed by the UE, such a modification triggered by a target cell may be able to re-use the existing X2 and Xn CHO Cancel and HO REQ/ACK messages).  
Regarding Claim 3, Latheef, as modified by Han, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Han further teaches wherein the indication comprises at least one reason for the modification-related cancellation ([0081, 0085], purpose of the cause information element is to indicate the reason for a particular event).  
Regarding Claim 4, Latheef, as modified by Han, teaches all aspects of the claimed invention as disclosed in Claim 3 above. The combination, particularly Han further teaches wherein the at least one reason comprises at least one of: one or more bearers cannot be supported, one or more packet data unit sessions cannot be supported, one or more new bearers previously rejected can be now supported, one or more packet data unit sessions previously rejected can be now support, and contention-free random access information change ([0082-0086], meaning of the different cause values is described in Table-US-00008 In general, “not supported” cause values indicate that the concerned capability is missing. On the other hand, “not available” cause values indicate that the concerned capability is present, but insufficient resources were available to perform the requested action).  
Regarding Claim 5, Latheef, as modified by Han, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Latheef further teaches sending a reconfiguration message to the user equipment, and wherein the reconfiguration message comprises an indicator indicating release of conditional handover command and/or configuration ([0145], Fig. 6B, at 622 the SgNB 106 sends the RRC reconfiguration message to the UE 102 for releasing the CHO target cell configuration of the TgNB 106).  
Regarding Claim 6, Latheef, as modified by Han, teaches all aspects of the claimed invention as disclosed in Claim 5 above. The combination, particularly Latheef further teaches determining, by the source node and in response to sending the reconfiguration message, whether an acknowledgement is received from the user equipment ([0145], Fig. 6B, at 623 the UE 102 releases the CHO target cell configuration of the TgNB 106 and sends the RRC reconfiguration complete message to the SgNB 106 indicating the release of the CHO target cell configuration for the indicated TgNB 106).  
Regarding Claim 7, Latheef, as modified by Han, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Latheef further teaches wherein the response message comprises a conditional handover cancel response message ([0145], Fig. 6B, on receiving the RRC reconfiguration complete message from the UE 102, at step 624, the SgNB 106 accepts the handover cancel request received from the TgNB 106 and sends the handover cancel request acknowledgement to the TgNB 106).  
Regarding Claim 8, Latheef, as modified by Han, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Latheef further teaches wherein the response message comprises a conditional handover request message ([0147-0148], Fig. 7, at step 703, the SgNB 106 cancels the received handover cancel request of the TgNB 106 and sends the handover cancel reject to the TgNB 106, [0079], the source cell 106 rejects the handover cancel request received from the CHO candidate target cell 106 and sends a handover cancel reject message to the CHO candidate target cell 106, on receiving the handover cancel reject message from the source cell 106, the CHO candidate target cell 106 retains the CHO configuration provided to the UE 102 (~cancel reject message serves as request to maintain CHO at the target cell)).  
Regarding Claim 9, Latheef teaches an apparatus, comprising: one or more processors; and one or more memories including computer program code, the one or more memories and the computer program code configured, with the one or more processors ([0100-0103], Fig. 2), to cause the apparatus to ([0104], BS 106 as source cell 106, Fig. 6B) at least: receive a conditional handover cancellation message from a target node ([0145], Fig. 6B, at step 621, the TgNB 106 sends the handover cancel request to the SgNB 106 for allowing the TgNB to release the CHO target cell configuration configured earlier on the UE 102), and 
send a response message to the target node, wherein the response message comprises an indicator indicating whether the user equipment has successfully reconfigured and/or released conditional handover ([0145], Fig. 6B, on receiving the RRC reconfiguration complete message from the UE 102, at step 624, the SgNB 106 accepts the handover cancel request received from the TgNB 106 and sends the handover cancel request acknowledgement to the TgNB 106, [0077], the source cell 106 may accept the handover cancel request and send the handover cancel request acknowledgment to the CHO candidate target cell 106 by ensuring that the UE 102 has released the CHO configuration of the CHO candidate target cell 106).  
Latheef fails to teach wherein the conditional handover cancellation message comprises an indication indicating modification-related cancellation for a user equipment, and wherein the indication comprises a cause value or an information element.
In the same field of endeavor, Han teaches wherein the conditional handover cancellation message comprises an indication indicating modification-related cancellation for a user equipment ([0075-0077], since the CHO Cancel message is used for a target cell to indicate cancellation of prepared cells with a cause, this cause can be enhanced to indicate re-triggering of CHO preparation is be performed in order for the target cell to update its target cell configuration, Table-US-00006 shows cancel message information element components), and wherein the indication comprises a cause value or an information element ([0085], purpose of the cause IE is to indicate the reasons for a particular event for the XnAP protocol, [0087],. the target cell indicates by an additional IE without introducing a new cause value. In the target cell indicates follow-up CHO preparation by an additional IE in the CHO Cancel message without introducing a new cause value).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sending of a handover cancellation request from the target node to the source node, as taught in Latheef, to further include adding to the cancellation message an indication of the cause of the cancellation, as taught in Han, in order to reduce signaling complexity during handover. (See Han [0003])
Regarding Claim 10, Latheef, as modified by Han, teaches all aspects of the claimed invention as disclosed in Claim 9 above.  The combination, particularly Han further teaches wherein the apparatus is further caused to: determine whether or not to send a conditional handover request to the target node for providing an updated conditional handover command ([0075-0077], target cell may trigger a CHO Cancel message and indicate by a cause that re-triggering CHO preparation is expected from the source cell, since the CHO Cancel message is used for a target cell to indicate cancellation of prepared cells with a cause, this cause can be enhanced to indicate re-triggering of CHO preparation is be performed in order for the target cell to update its target cell configuration, [0074], during CHO, once a target cell has been prepared, the target cell can be further modified by a source cell or a target cell before CHO is executed by the UE, such a modification triggered by a target cell may be able to re-use the existing X2 and Xn CHO Cancel and HO REQ/ACK messages).  
Regarding Claim 11, Latheef, as modified by Han, teaches all aspects of the claimed invention as disclosed in Claim 9 above.  The combination, particularly Han further teaches wherein the indication comprises at least one reason for the modification-related cancellation ([0081, 0085], purpose of the cause information element is to indicate the reason for a particular event).  
Regarding Claim 12, Latheef, as modified by Han, teaches all aspects of the claimed invention as disclosed in Claim 11 above.  The combination, particularly Han further teaches wherein the at least one reason comprises at least one of: one or more bearers cannot be supported, one or more packet data unit sessions cannot be supported, one or more new bearers previously rejected can be now supported, one or more packet data unit sessions previously rejected can be now support, and contention-free random access information change ([0082-0086], meaning of the different cause values is described in Table-US-00008 In general, “not supported” cause values indicate that the concerned capability is missing. On the other hand, “not available” cause values indicate that the concerned capability is present, but insufficient resources were available to perform the requested action).  
Regarding Claim 13, Latheef, as modified by Han, teaches all aspects of the claimed invention as disclosed in Claim 9 above.  The combination, particularly Latheef further teaches wherein the apparatus is further caused to: send a reconfiguration message to the user equipment, and wherein the reconfiguration message comprises an indicator indicating release of conditional handover command and/or configuration ([0145], Fig. 6B, at 622 the SgNB 106 sends the RRC reconfiguration message to the UE 102 for releasing the CHO target cell configuration of the TgNB 106).  
Regarding Claim 14, Latheef, as modified by Han, teaches all aspects of the claimed invention as disclosed in Claim 13 above.  The combination, particularly Latheef further teaches wherein the apparatus is further caused to: determine, in response to sending the reconfiguration message, whether an acknowledgement is received from the user equipment ([0145], Fig. 6B, at 623 the UE 102 releases the CHO target cell configuration of the TgNB 106 and sends the RRC reconfiguration complete message to the SgNB 106 indicating the release of the CHO target cell configuration for the indicated TgNB 106).  
Regarding Claim 15, Latheef, as modified by Han, teaches all aspects of the claimed invention as disclosed in Claim 9 above.  The combination, particularly Latheef further teaches wherein the response message comprises a conditional handover cancel response message ([0145], Fig. 6B, on receiving the RRC reconfiguration complete message from the UE 102, at step 624, the SgNB 106 accepts the handover cancel request received from the TgNB 106 and sends the handover cancel request acknowledgement to the TgNB 106).  
Regarding Claim 16, Latheef, as modified by Han, teaches all aspects of the claimed invention as disclosed in Claim 9 above.  The combination, particularly Latheef further teaches wherein the response message comprises a conditional handover request message ([0147-0148], Fig. 7, at step 703, the SgNB 106 cancels the received handover cancel request of the TgNB 106 and sends the handover cancel reject to the TgNB 106, [0079], the source cell 106 rejects the handover cancel request received from the CHO candidate target cell 106 and sends a handover cancel reject message to the CHO candidate target cell 106, on receiving the handover cancel reject message from the source cell 106, the CHO candidate target cell 106 retains the CHO configuration provided to the UE 102 (~cancel reject message serves as request to maintain CHO at the target cell)).  
Regarding Claim 17, Latheef teaches an apparatus, comprising: one or more processors; and one or more memories including computer program code, the one or more memories and the computer program code configured, with the one or more processors ([0100-0103], Fig. 2), to cause the apparatus to ([0112], BS 106 is target cell 106, Fig. 6B) at least: send, to a source node, a conditional handover cancellation message ([0145], Fig. 6B, at step 621, the TgNB 106 sends the handover cancel request to the SgNB 106 for allowing the TgNB to release the CHO target cell configuration configured earlier on the UE 102), and 
receive a response message from the source node, wherein the response message comprises an indicator indicating whether a user equipment has successfully reconfigured and/or released conditional handover ([0145], Fig. 6B, on receiving the RRC reconfiguration complete message from the UE 102, at step 624, the SgNB 106 accepts the handover cancel request received from the TgNB 106 and sends the handover cancel request acknowledgement to the TgNB 106, [0077], the source cell 106 may accept the handover cancel request and send the handover cancel request acknowledgment to the CHO candidate target cell 106 by ensuring that the UE 102 has released the CHO configuration of the CHO candidate target cell 106).  
Latheef fails to teach wherein the conditional handover cancellation message comprises an indication indicating modification-related cancellation, and wherein the indication comprises a cause value or an information element.
In the same field of endeavor, Han teaches wherein the conditional handover cancellation message comprises an indication indicating modification-related cancellation ([0075-0077], since the CHO Cancel message is used for a target cell to indicate cancellation of prepared cells with a cause, this cause can be enhanced to indicate re-triggering of CHO preparation is be performed in order for the target cell to update its target cell configuration, Table-US-00006 shows cancel message information element components), and wherein the indication comprises a cause value or an information element ([0085], purpose of the cause IE is to indicate the reasons for a particular event for the XnAP protocol, [0087],. the target cell indicates by an additional IE without introducing a new cause value. In the target cell indicates follow-up CHO preparation by an additional IE in the CHO Cancel message without introducing a new cause value).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sending of a handover cancellation request from the target node to the source node, as taught in Latheef, to further include adding to the cancellation message an indication of the cause of the cancellation, as taught in Han, in order to reduce signaling complexity during handover. (See Han [0003])
Regarding Claim 18, Latheef, as modified by Han, teaches all aspects of the claimed invention as disclosed in Claim 17 above. The combination, particularly Han further teaches wherein the apparatus is further caused to: receive a conditional handover request from the source node for providing an updated conditional handover command ([0075-0077], target cell may trigger a CHO Cancel message and indicate by a cause that re-triggering CHO preparation is expected from the source cell, since the CHO Cancel message is used for a target cell to indicate cancellation of prepared cells with a cause, this cause can be enhanced to indicate re-triggering of CHO preparation is be performed in order for the target cell to update its target cell configuration, [0074], during CHO, once a target cell has been prepared, the target cell can be further modified by a source cell or a target cell before CHO is executed by the UE, such a modification triggered by a target cell may be able to re-use the existing X2 and Xn CHO Cancel and HO REQ/ACK messages).  
Regarding Claim 19, Latheef, as modified by Han, teaches all aspects of the claimed invention as disclosed in Claim 17 above. The combination, particularly Han further teaches wherein the indication comprises at least one reason for the modification-related cancellation ([0081, 0085], purpose of the cause information element is to indicate the reason for a particular event).  
Regarding Claim 20, Latheef, as modified by Han, teaches all aspects of the claimed invention as disclosed in Claim 17 above.  The combination, particularly Latheef further teaches wherein the response message 5Application No. 17/149,343Docket No.: NC318804-US-NP comprises at least one of: a conditional handover cancel response message or a conditional handover request message ([0145], Fig. 6B, on receiving the RRC reconfiguration complete message from the UE 102, at step 624, the SgNB 106 accepts the handover cancel request received from the TgNB 106 and sends the handover cancel request acknowledgement to the TgNB 106).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kimba Dit Adamou (US 2021/0058836) discloses ([0093]) after the source base station receives the CHO cancellation message of the target base station, the source base station sends a CHO cancel confirmation to the target base station to confirm the cancellation of the CHO, and since the UE has not yet performed a handover to the target base station, the source base station also needs to send a CHO cancellation message to the UE, after the UE receives the CHO cancellation message, the UE will stop performing the CHO condition evaluation of the target base station or cell that cancels the CHO, to prevent the UE from evaluating invalid target base stations or cells, thereby releasing the processing resources of the UE. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641